DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2021 has been entered.
Response to Arguments
Applicant's arguments filed April 20, 2021 have been fully considered. In view of applicant’s remarks, and upon further review of the prior art of record, new grounds of rejection are provided using previously cited paragraphs. Regarding claim 1, the applicant’s representative asserts that Morrow would at best be capable of operating at all frequencies between 800 MHz and 30 GHz, not capable of operating at all frequencies between 400 MHz and 6 GHz, as claimed. The examiner respectfully disagrees. The applicant’s assertion that Morrow’s multi-function directional antenna 122 is only capable of operating at frequencies between 800 MHz and 30 GHz is not backed by any explanation as to why the multi-function directional antenna 122 is capable of operating only within 800 MHz and 30 GHz and not within the DC- 30 GHz frequency interval, which covers the 400 MHz – 6 GHz frequency range. Paragraph 
Regarding claim 3, the applicant’s representative asserts that Morrow fails to disclose or suggest the at least one antenna comprises a double helical, a quasi-Yagi antenna, and a directed log-periodic antenna because Morrow discloses replacing one type of antenna for another type of antenna, not a double helical antenna, a quasi-Yagi antenna, and a directed log-periodic antenna as recited in claim 3. The examiner respectfully disagrees. Claim 3 is written in the alternative. The claim limitation “at least one antenna” requires at least one antenna. While there can also be three antennas, applicant’s claim is not specifically directed to only three antennas. Therefore, the examiner is interpreting claim 3 as at least one antenna, which can be one of the double helical antenna, quasi-Yagi antenna, and a directed log-periodic antenna.
Applicant’s arguments, see page 8 of the remarks, filed April 20, 2021, with respect to the rejection of claims 6 under 35 U.S.C. 102(a)(2) have been fully 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites the limitation “wherein the at least one antenna comprises a double helical antenna, a quasi-Yagi antenna, and a directed log-periodic antenna.” This limitation is indefinite because the claim requires only one antenna. If there is only one antenna, how does the one antenna comprise the double helical antenna, the quasi-Yagi antenna, and the directed log-periodic antenna? 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morrow et al  20170237520 (hereinafter Morrow).
Regarding claim 1, Morrow discloses an anti-drone weapon (100, see fig. 1, [0030]) comprising:
-    a housing (body 102, [0031]);
-    at least one antenna positioned within the housing (122, see fig. 1, [0037]), the at least one antenna capable of operating at all frequencies at least between 400 MHz and 6 GHz (signal generator generates signals from DC to 30 GHz, see fig. 1, [0034], [0037]-[0038]).
	Regarding claim 2 as applied to claim 1, Morrow further discloses 
- a power supply, processor and control circuitry and a control panel, within the housing (see fig. 1, [0033], [0035], [0041]).
Regarding claim 3 as applied to claim 1, Morrow further discloses wherein the at least one antenna comprises a double helical antenna, a quasi-Yagi antenna, and a directed log-periodic antenna (see fig. 1, [0038]).
	Regarding claim 4 as applied to claim 1, Morrow further discloses wherein the housing further includes a stock and a barrel extending therefrom, the barrel including a proximal end and a distal end (see fig. 1, [0032]-[0033], [0039]).
claim 5 as applied to claim 1, Morrow further discloses wherein a power supply, processor and control circuitry is maintained in one of the stock and the barrel (see fig. 1, [0031]-[0033], [0039]).
	Regarding claim 9 as applied to claim 6, Morrow further discloses a second antenna assembly positioned to a first side of the double helical antenna and extending between the proximal and the distal end (see fig. 1, [0037]-[0038]).
	Regarding claim 10 as applied to claim 9, Morrow further discloses wherein the second antenna comprises a quasi-yagi antenna (see fig. 1, [0037]-[0038]).
	Regarding claim 11 as applied to claim 10, Morrow further discloses wherein the second antenna is substantially planar (see fig. 1, [0037]-[0038]).	
Regarding claim 12 as applied to claim 9, Morrow further discloses a third antenna assembly positioned to a second side of the double helical antenna (see fig. 1, [0037]-[0038]).
	Regarding claim 13 as applied to claim 12, Morrow further discloses wherein the third antenna comprises a directed log-periodic antenna (see [0037]-[0038]).
	Regarding claim 14 as applied to claim 13, Morrow further discloses wherein the third antenna is in a non-planar configuration (see [0037]-[0038]).
	Regarding claim 15 as applied to claim 12, Morrow further discloses wherein the housing further includes a trigger and a thumbhole for the grip, wherein a portion of the third antenna extends between the trigger and the thumbhole for the grip (see fig. 1, [0033]).
	Regarding claim 16 as applied to claim 12, Morrow further discloses wherein the first antenna operate on ranges that include GNSS (including GPS, GLONASS, Galileo, 
	Regarding claim 18 as applied to claim 1, Morrow further discloses having a range of approximately 1000 meters (see [0039]).
	Regarding claim 19 as applied to claim 1, Morrow further discloses wherein the housing is formed from a port case half and a starboard case half (see fig. 1, [0031]-[0032]).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow et al  20170237520 (hereinafter Morrow).
Regarding claim 7 as applied to claim 6, Morrow discloses wherein the double helical antenna is coupled to the barrel (see fig. 1, [0037]), except wherein the double helical antenna is coupled to the barrel between the proximal and distal end through at least one of an upper mounting bracket and a lower mounting bracket.  However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to connect the helical antenna to the upper and lower end of the barrel between the distal and proximal end, since it has been held that rearranging parts of an invention (where the helical antenna is attached to the body of the device) involves only routine skill in the art. In re Japikse, 86 USPQ 70.  	
	Regarding claim 8 as applied to claim 7, Morrow further discloses wherein the upper mounting bracket and the lower mounting bracket comprise a polymer, which is releasably coupled to at least one helix of the double helical antenna (see [0032]).
	Regarding claim 17 as applied to claim 1, Morrow discloses the claimed invention except wherein the anti-drone weapon weighs approximately 6 kilograms or less. It would have been an obvious matter of design choice to have the portable countermeasure device weigh 6 Kg or less, since such a modification would have . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morrow et al 20170237520 (hereinafter Morrow) in view of Fedan 10,461,410.
Regarding claim 6 as applied to claim 4, Morrow further discloses wherein the barrel defines a cavity, having a helical antenna positioned with a base at the proximal end, and extending toward the distal end (see fig. 1, [0028], [0038]-[0039]). However, Morrow does not specifically disclose that the antenna is double helical antenna. In a similar field of endeavor, Fedan discloses a double helical antenna positioned with a base at the proximal end, and extending toward a distal end (see fig. 2, col. 2, lines 46 – col. 3, line 18).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fedan with Morrow by using a double helical antenna for transmission of signals as disclosed by Fedan, for the benefit of employing antennas in a variety of applications that communicate signals at a variety of RF frequencies.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scherzer et al 20030052828 discloses an antenna array comprising log-periodic, Yagi, and helical antenna elements.

Henry et al 20100127952 discloses a dual helix antenna for wide frequency bandwidth.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648